COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In re Aderonke Aderemi
Appellate case number:        01-22-00525-CV
Trial court case number:      1176890
Trial court:                  County Civil Court at Law No. 1 of Harris County
        On July 15, 2022, relator, Aderonke Aderemi, filed an “Emergency Petition for a Writ of
Mandamus on Trial Court’s Issuance of Immediate Writ of Possession After [Relator] Posted a
Supersedeas Cash Bond of $12,480.00 and Injunctive Relief on [Real Party in Interest, Massandra
KV Vineyards Owner LLC, as Successor in Interest to PAC’s] Constructive Eviction.” In his
mandamus petition, relator requests that we issue a writ of mandamus directing the trial court to
“vacate and stay [its] order to execute an immediate [w]rit of [p]ossession,” and to allow relator’s
direct appeal of the Final Judgment entered in the underlying case to be considered by the Court.
        On July 15, 2022, we issued an order staying enforcement of the trial court’s July 15, 2022
order granting Massandra’s “Motion to Issue Writ of Possession.” See TEX. R. APP. P. 24.1(f)
(“Enforcement of judgment must be suspended if the judgment is superseded.”), 52.10(b)
(appellate court has authority “on its own initiative” to grant temporary relief pending
consideration of mandamus petition). On July 19, 2022, relator filed an “Expedited Emergency
Motion” in this Court, stating that, despite our July 15, 2022 order, on July 19, 2022, a “24-Hour
Notice to Vacate” was placed on relator’s door by the Harris County Constable’s Office at 10:12
a.m. This conduct was expressly stayed pursuant to our July 15, 2022 order.
        By this order, we restate our stay of enforcement of the trial court’s July 15, 2022 order
directing the Harris County Clerk’s Office to issue a writ of possession in the underlying cause.
Any efforts to execute on the trial court’s July 15, 2022 order granting Massandra’s “Motion to
Issue Writ of Possession” are stayed pending resolution of relator’s petition for writ of mandamus.
This stay is effective until disposition of relator’s petition for writ of mandamus or further order
of this Court.
       It is so ORDERED.

Judge’s signature: /s/ April Farris
                     X Acting individually     Acting for the Court

Date: July 20, 2022